DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 					Response to Amendment
An amendment was filed on 02/08/2022. Claims 5 and Claim 12 have been canceled. Currently, claims 1-4, 6-11, and 13-18 are pending, with claims 2, 13, and 15-17 withdrawn from consideration as being drawn to a nonelected species in response to the election of species requirement sent on 09/29/2021.
Election/Restrictions
Election of claims 1, 3-12, 14, and 18, was made without traverse in the reply filed on 09/29/2021.  Claims 2, 13, and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Accordingly, only claims 1, 3-4, 6-11, 14, and 18 are presently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-4, 6-11, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
 Regarding Claims 1 and 11, the phrases “ring-like” and “step-like" each renders the claims indefinite because the claims includes elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claims unascertainable. Terms such as "-like" are similar to terms such as "or the like" or "and the like" which have been held to be indefinite in a claim since they extend the otherwise definite scope of terms to an indefinite scope. See Ex parte Caldwell, 1906 CD 58 (Commr. Pats. 1905); Ex parte Remark, 15 USPQ2d 1498 (BPAI 1990). 
The remaining claims 3-4, 6-10, 14, and 18 are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (EP 0631498) in view of Blum (EP 0479573) and Kollerup (US 5718696)
Regarding claim 1, Olsen discloses a convex ostomy barrier assembly for attaching an ostomy appliance to a peristomal skin surrounding a stoma (abstract), the convex ostomy barrier assembly comprising: 
a skin barrier comprising an adhesive 215 (fig, 5, adhesive layer 215), 
an inlet opening for receiving a stoma (fig. 5, opening 219), 
 arranged adjacent the skin barrier (fig. 5, convex ring 201), the convex insert having a convex ring-like body and comprising: 
an inner flange (fig. 5, inner periphery 202), 
a middle portion including: a pouch-side surface (fig. 5, as portion of 201 between 202 and 204a, distal side 207), and 
an outer flange (fig. 5, flange 204a), wherein the inner flange and the outer flange are connected by the middle portion and arranged in different axial planes (fig.5, annotated below showing 202 axis A1 is in different plane than 204a axis A2) to define the convex ring-like body (fig. 5 shows the body to be convex), 
wherein the convex insert includes a radial wall (see Olsen, fig. 5, see second annotated figure below) radially extending from the outer flange (fig. 5, flange 204a) toward the inlet opening (fig. 5, inner opening 219), and an axial wall extending axially from the radial wall in a body-side direction (fig. 5, see annotated figure below), wherein the inner flange extends from the axial wall toward the inlet opening 219 (fig. 5, opening 219) and wherein the outer flange, the middle portion, and the inner flange provides a step-like protrusion in the body-side direction (fig. 5, see second annotated figure below).

    PNG
    media_image1.png
    350
    480
    media_image1.png
    Greyscale
and a flange (fig. 5, element 212) including a body-side coupling ring (fig. 5, coupling part 210), 

    PNG
    media_image2.png
    413
    698
    media_image2.png
    Greyscale

but fails to teach wherein the middle portion including a core-out portion and a skin barrier support structure for supporting the skin barrier, and wherein the flange including a body-side coupling ring is attached to the pouch-side 

    PNG
    media_image3.png
    598
    592
    media_image3.png
    Greyscale

Blum is considered analogous art because it pertains to a convex ostomy barrier. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the convex ostomy barrier disclosed in Olsen to add the core out portion and skin barrier support structure, as taught by Blum, for the purpose of providing a suitable means of permitting the insert to deform as it is received within the coupling ring of the barrier (see Blum, col. 3, lines 15-27).


    PNG
    media_image4.png
    324
    710
    media_image4.png
    Greyscale

	Kollerup is considered analogous art because it pertains to a convex ostomy barrier assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Olsen, such that the flange including a body-side coupling ring be attached to the pouch-side surface of the convex insert, as taught by Kollerup, for the purpose of providing a suitable location for the coupling ring to attach to the ostomy bag, since the applicant has not disclosed any advantage of placing the body-side coupling ring on the pouch-side surface of the convex insert as opposed to placing the flange on the skin barrier, and it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 3, Olsen, as modified by Blum and Kollerup, discloses wherein the core-out portion is defined by a plurality of core-out windows (see 

    PNG
    media_image5.png
    598
    592
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    488
    720
    media_image6.png
    Greyscale

Regarding claim 4, Olsen, as modified by Blum and Kollerup, discloses substantially the device of claim 3, and further discloses that the convex insert includes 6 ribs (see Blum, fig. 10, thicker portions 54) but does not teach that the convex insert includes about 8 ribs to about 30 ribs.
 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the number of ribs to include 8 to 30 ribs for the purpose of providing a further increase flexibility and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 6, Olsen, as modified by Blum and Kollerup discloses wherein the convex ostomy barrier includes a tape (fig. 4, distal side 21 of adhesive 20), wherein the convex insert is attached to a pouch-side of the tape (fig. 4, insert 10 welded to sheet 30 at weld points 31 and 32, then attached to distal side 21 of adhesive 20), and the skin barrier is attached to a body-side of 
Regarding claim 7, Olsen, as modified by Blum and Kollerup, discloses wherein at least some portion of a body-side surface of the outer flange is attached to the tape (see Kollerup, fig. 4, outer periphery 14 of insert 10 attached to distal side 21 of adhesive 20).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen, as modified by Blum and Kollerup as applied to claims 1 and 7 above, and further in view of Lipman (GB 2181652).
Regarding claim 8, Olsen, as modified by Blum and Kollerup, discloses substantially the device disclosed in claim 7, and further discloses wherein at least the body-side surface of the outer flange is attached to the tape through adhesion (fig. 4, sheet 30 welded to insert 10, and adhered to distal side 21 of adhesive 20), but fails to teach wherein at least the body-side surface of the outer flange is heat sealed to the tape.
However, Lipman teaches that adhesion and heat sealing are considered to be equivalents forms of attaching parts in the art (pg. 1, col. 2, lines 92-95).
Lipman is considered analogous art because it pertains to an ostomy adapter meant to connect to an ostomy pouch. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to 
Regarding claim 9, Olsen, as modified by Blum and Kollerup, disclose substantially the device as disclosed in claim 1, and further teaches wherein the middle portion of the convex insert includes a radial wall (see Olsen, fig. 5, see annotated figure below), wherein the pouch-side surface of the middle portion is defined on a pouch-side of the radial wall (see Olsen, fig. 5, see annotated figure below), but fails to teach wherein the flange with the coupling ring is attached to the convex insert via a flange film, and wherein the flange film is attached to the pouch side surface. 

    PNG
    media_image7.png
    375
    677
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Olsen, as modified by Blum and Kollerup, to have the coupling ring attached to the flange film, as taught by Lipman, for the purpose of providing a suitable means to allow finger access to a user by providing a gap, thereby facilitating the coupling and uncoupling of the ostomy pouch with respect to the assembly (see Lipman, pg. 1, col. 2, lines 108-114).
Olsen, as modified by Blum, Kollerup, and Lipman fails to teach wherein the flange film is attached to the pouch side surface of the convex insert. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to attach the flange film to the pouch side surface of the convex insert since it has been held that rearranging parts of an invention involves only routine skill in the art, as the device disclosed in Olsen, as modified by Blum already has the coupling ring attached to the pouch side surface of the convex insert (see analysis of claim 1 above). 
Regarding claim 10, Olsen, as modified by Blum, Kollerup, and Lipman, disclose wherein the pouch side surface is generally flat (see Olsen, fig. 5, smooth distal side 207), but fails to teach wherein the flange film is heat sealed to the pouch side surface. However, Lipman teaches that the flange can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed in Olsen, as modified by Blum, Kollerup, and Lipman, to have the flange be heat sealed to the pouch-side of the convex insert since it has been held that rearranging parts of an invention involves only routine skill in the art.
Claims 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Blum.
Regarding claim 11, Olsen discloses a convex insert for an ostomy barrier having a convex ring-like body and comprising: 
An inlet opening (fig. 5, opening 219)
an inner flange (fig. 5, inner periphery 202), 
a middle portion including: a pouch-side surface (fig. 5, as portion of 201 between 202 and 204a, distal side 207), and 
an outer flange (fig. 5, flange 204a), wherein the inner flange and the outer flange are connected by the middle portion and arranged in different axial planes (fig.5, annotated above showing 202 axis A1 is in different plane than 204a axis A2) to define the convex ring-like body (fig. 5), 
wherein the convex insert comprises a radial wall radially extending from the outer flange toward the inlet opening (see Olsen, fig. 5, see annotated figure below), and an axial wall extending axially from the radial wall in a body-side direction (see Olsen, fig. 5, see annotated figure below), wherein the inner flange 

    PNG
    media_image8.png
    488
    762
    media_image8.png
    Greyscale

but fails to teach wherein the middle portion includes a core-out portion and a skin barrier support structure for supporting the skin barrier. 
However, Blum teaches a convex insert (fig. 4, insert D) with a core-out portion (fig. 10, thinner areas 52. Also see annotated figure below) and a skin barrier support structure for supporting the skin barrier (fig. 10, thicker areas 54).

    PNG
    media_image3.png
    598
    592
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the convex ostomy barrier disclosed in Olsen with a core out portion and skin barrier support structure as disclosed in Blum to permit the insert to deform as it is received within the coupling ring of the barrier (see Blum, col. 3, lines 15-27).
Regarding claim 14, Olsen, as modified by Blum, discloses wherein the core-out portion is defined by a plurality of core-out windows (see Blum, fig. 10, see bottom annotated figure below), and the skin barrier support structure includes a plurality of ribs (see Blum, fig. 10 thicker areas 54), wherein the plurality of core-out windows and the plurality of ribs are arranged such that adjacent ribs are spaced apart from each other by a core-out window (see Blum, 

    PNG
    media_image5.png
    598
    592
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    488
    720
    media_image6.png
    Greyscale

Regarding claim 18, Olsen, as modified by Blum, discloses substantially the device claimed in claim 11, and further discloses wherein the core-out portion is defined by a plurality of openings in the middle section (see Blum, fig. 4, see top annotated figure above), but fails to teach wherein the skin barrier structure is defined by a body-side surface of the middle section between the plurality of openings.
However, Olsen, as modified by Blum disclose wherein the skin barrier structure is defined by a pouch-side surface of the middle section between the plurality of openings. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the skin barrier structure disclosed in Olsen, as modified by Blum, to instead be defined by a body-side surface of the middle section between the plurality of openings since the change would yield predictable results, and it has been held that rearranging parts of an invention involves only routine skill in the art.
Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 
In response to the argument on p. 8 regarding claim 11 that “Olsen’s convex ring does NOT include a radial wall radially extending from an outer flange toward an inlet opening, an axial wall extending axially from the radial wall in a body-side direction… Instead, Olsen’s convex ring includes a first axial wall 209 extending axially from an outer flange 204a in a distal direction, a radial wall 
While the axial wall, radial wall, and middle portion chosen by the applicant would not lead to the device disclosed in Olsen to create a step-like protrusion, the device disclosed in Olsen is interpreted as additionally having radial and axial walls, as well as a middle portion that would create a step-like protrusion in the body-side direction, as shown in annotated fig. 5 below. In particular, it is noted that element 208 is not the middle portion of Olsen’s convex ring, but rather the curved area linking the outer flange 204a and the inner flange 205. 

    PNG
    media_image2.png
    413
    698
    media_image2.png
    Greyscale

In response to Applicant’s argument on page 9 that “Blum does not teach or suggest the recited claim elements”, it is noted that Applicant is simply attacking Blum in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of Olsen and Blum Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986). In this case, the primary reference Olsen already teaches a radial wall, an axial wall, an outer flange, a middle portion, and an inner flange, such that the outer flange, the middle portion, and the inner flange provide a step-like protrusion in the body-side direction, and Blum only is cited and relied on to specifically teach the core-out portion and the skin barrier support structure. Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Olsen’s device to include the core-out portion and the skin barrier support structure, as taught and suggested by Blum, for the purpose of providing a suitable means of permitting the insert to deform as it is received within the coupling ring of the barrier (see Blum, col. 3, lines 15-27).
In response to Applicant’s argument on page 10 that “Therefore, Kollerup does not teach or suggest the recited claim elements”, it is noted that Applicant is simply attacking Kollerup in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of Olsen and Kollerup. Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a 
In response to Applicant’s argument on page 10 that “Lipman does not teach or suggest the recited claim elements”, it is noted that Applicant is simply attacking Lipman in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of Olsen and Lipman. Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 
In response to Applicant’s argument on page 11-12 regarding claim 1 similarly to claim 11 that “Thus, claims 1 and its dependent claims 3,4, and 6-10 are patentable over the cited references for at least the reasons stated above with regarding claim 11”, the examiner respectfully disagrees for similar reasons as fully discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571) 272-7582. The examiner can normally be reached M-F 8:00 AM – 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /QUANG D THANH/Primary Examiner, Art Unit 3785